The defendant was tried before a jury upon an information charging a violation of chapter 552 of the Statutes of 1927 (Deering's Codes and General Laws, 1925-1927, Act 1971). This act prescribes as a felony the possession of a firearm of the kind commonly known as a machine gun, excepting by a member of the police department or other public official possessing such firearm for official use in the discharge of his duties. The jury returned a verdict of guilty as charged in the information, and from the judgment on the verdict, and from the order denying his motion for a new trial, the defendant has appealed upon a typewritten record.
The transcript on appeal was filed in this court April 17, 1928, and the cause placed upon the regular term calendar for argument May 21, 1928. At that time, no brief having been filed on behalf of the appellant, his counsel was given five days' additional time to file a brief and, though this time has long since expired, no brief has been filed.
[1] Notwithstanding this failure of appellant to prosecute his appeal, we have examined the typewritten record and find the evidence of guilt to be convincing and without conflict, that the defendant was given a fair and impartial trial, and that the record is free from error.
Judgment and order are affirmed.
Sturtevant, J., and Koford, P.J., concurred. *Page 443